NEWS FOR IMMEDIATE RELEASE April 21, 2010 CONTACT: Kristi J. Gravelle (509) 568 - 7800 Ambassadors Group, Inc.Reports Results for the First Quarter of 2010 Spokane, WA. – April 21, 2010 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences and online education research materials, announced a $0.35 fully diluted per share loss for the quarter ended March 31, 2010, a 25 percent decline from $0.28 fully diluted per share loss for the first quarter of 2009. Net loss was $6.8 million and $5.3 million for the quarters ended March 31, 2010 and 2009, respectively. “Selling and marketing continue to be challenging in our weakened economic environment. We are encouraged by the high level of interest shown in our product concept and the travel programs themselves, according to recent surveys,” said Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc. “Our revenue model continues to be highly seasonal, and the first quarter represents a low point of our revenue seasonality. As expected, we incurred a loss for the first quarter.Although disappointed in the results as a whole and traveling significantly less delegates than a year ago, we are pleased to report a slightly improved gross margin ratio, 52 percent in first quarter 2010 as compared to 51 percent in first quarter 2009.” “For the remainder of 2010, the outlook is similar to that which was provided last quarter. To date, enrolled revenue for 2010 is down 22 percent. Our core international student ambassador travel business continues to perform relatively better than our other program offerings on both the international and domestic travel fronts. As we enter into the second quarter, we are focused on preparing for our largest travel quarter of this year, retainingdelegates that have already enrolled but not yet traveled, and driving our 2011 business plans to ensure growth as the economy regains a more solid footing.” “We continue to closely examine our operating expenses. We are balancing investment in new marketing strategies for all subsidiaries to support our 2011 growth plans with various savings initiatives, such as our choice to outsource our printing and mailing operation. At this point, nearly all of our marketing expenses are for travel in 2011. Still, we actively evaluate resource deployment and seek opportunities to reduce our costs.” “Despite the reduced number of travelers in 2010, we continue to generate positive cash flow. We generated $33.2 million in operating cash flow, compared to $36.3 million in 2009. We distributed $1.2 million in dividends to our shareowners and remained debt free. We completed the quarter with $112.0 million in cash and short-term investments, compared to $108.0 million at first quarter 2009.” “We appreciate the continued support we have received from our shareowner base while we work through the challenges that this economic environment represents.” Quarter Ended March 31, During the first quarter of 2010, we traveled 803 delegates, down from 3,492 delegates traveling during the same quarter one year ago. The decrease in traveled delegates is largely due to the absence of the presidential inauguration program that traveled approximately 2,200 delegatesin the first quarter of 2009.
